Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/9/2019 and 1/20/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 are drawn to a “signal” per se as recited in the preamble and as such are non-statutory subject matter. On page 5 line 25 of the As Filed Specification, the term “machine readable medium" is defined to include carrier waves, and propagated signals. Hence, one of ordinary skilled in the art can interpret such term to include transitory signals and non-transitory signals. It does not appear that a claim reciting a signal encoded with functional descriptive material falls within any of the categories of patentable subject matter set forth in § 101. First, a claimed signal is clearly not a "process" under § 101 because it is not a series of steps. The other three § 101 classes of machine, compositions of matter and manufactures "relate to structural entities and can be grouped as 'product' claims in order to contrast them with process claims." 1 D. Chisum, Patents § 1.02 (1994). 
The Applicant's Specification presents a broad definition as to what the machine readable medium covers and is being made to include transitory and non-transitory signals. The Applicant's As Filed Specification page 7 line 25, refers to the “machine readable medium”. Hence, it appears that the claims appear to be drawn towards transitory signals, which is not subject matter eligible. In .

Claims 1, 2, 8, 9,  15 are 16 and  are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.
The independent claims 1, 8 and 15 recite:  “a system/method/computer readable medium of detecting spoken intent, comprising: detecting a phrase in an electronic representation of an audio stream based on a pre- defined vocabulary; associating a time stamp with the detected phrase; and classifying a spoken intent based on a sequence of detected phrases and the respective associated time stamp.”
The limitations of “detecting”, “associating” and “classifying” as drafted covers a human organizing of activities where a human listens to another human speaking, detects phrases based on a pre-defined vocabulary, associates a time stamp with those phrases, and classifies a spoken intent based on the phrases and the associated time stamps.
This judicial exception is not integrated into a practical application. In particular claim 1 recites additional element of “processor coupled to the memory” and “logic coupled to processor” which is a form of generic computer equipment. In the as-filed Specifications “A machine-readable medium may include any medium and/or mechanism for storing or transmitting information in a form readable by a machine (e.g., a computing device). For example, a machine-readable medium may include read only memory (ROM); random access memory (RAM); magnetic disk storage media; optical storage media; flash memory devices;30 electrical, optical, acoustical or other forms of propagated signals”,  the elements “ROM”, “RAM”,  “disk storage”, “computing device” are all general purpose computer devices.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claim is not patent eligible.
With respect to claims 2, 9 and 16 the claims relate to monitoring a continuous audio stream, detecting the phrases, and computing a time stamp. This amounts to a human looking at phrases in a stream and then computing the timestamps. No additional limitations are present.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1- 4, 8-11, 15-18   are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hardie (US 10482904).
With respect to claims 1, 8 and 15 Hardie teaches a system/method/computer readable medium (C29 3rd para “As described herein, memory 210 and/or 404 may include volatile and nonvolatile memory, removable and non-removable media implemented in any method or technology for storage of information, such as computer-readable instructions, data structures, program component, or other data. Such memory 210 and/or 404 includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, RAID storage systems, or any other medium which can be used to store the desired information and which can be accessed by a computing device. The memory 210 and/or 404 may be implemented as computer-readable storage media (“CRSM”), which may be any available physical media accessible by the processor(s) 204 and/or 400 to execute instructions stored on the memory 210 and/or 404. In one basic implementation, CRSM may include random access memory (“RAM”) and Flash memory. In other implementations, CRSM may include, but is not limited to, read-only memory (“ROM”), electrically erasable programmable read-only memory (“EEPROM”), or any other tangible medium which can be used to store the desired information and which can be accessed by the processor(s)” to:
detect a phrase in the audio stream based on a pre-defined vocabulary (C18, para 1 “The wakeword may produce a wakeword confidence level”),
associate a time stamp (C18, para1 “The wakeword detection 308 may also produce a timestamp indicating the time at which the wakeword was detected.”) with the detected phrase,
 and classify  a spoken intent (C4 last para, “In various examples, the weighted confidence scores may not be higher than a threshold confidence score after performing ASR, and a third stage of analysis must be performed. In such examples, the remote speech processing service may perform natural language understanding (NLU) on the textual data determined using ASR on the audio signals to determine an intent expressed by the user in the speech utterance.”)  based on a sequence of detected phrases and the respective associated time stamps.
With respect to claims 2, 9, and 16, Hardie teaches wherein the logic is further to:  monitor a continuous audio stream (C9 last para, “In some examples, the speech interface devices 108A and 108B may continuously collect or monitor, using various sensors, the environment 102 and the device states, to collect and determine the metadata 116. In other examples, responsive to a wakeword, the speech interface devices 108A and 108B may use the various sensors to collect and determine the metadata while streaming the audio signals 114A and 114B to the remote speech processing service 110.“); 
detect the phrase in the continuous audio stream (C18, para 1 “The wakeword may produce a wakeword confidence level”); 
and compute a quantized time stamp for the detected phrase which is relative to previously detected phrase (C18 2nd para “The wakeword detection 308 may also produce a timestamp indicating the time at which the wakeword was detected.”).
With respect to claims 3, 10 and 17 Hardie teaches wherein the logic comprises: a first neural network with an acoustic model (C20 second to last para: “The device or devices performing the ASR processing may include an acoustic front end (AFE) 424 and a speech recognition engine 426. … the AFE 424 determines a number of values, called features … A number of approaches may be used by the AFE 424 to process the audio data, such … neural network feature vector techniques…”) and a hidden Markov model to detect the phrase in the audio stream (C17 4th para: “For example, wakeword detection may use a Hidden Markov Model (HMM) recognizer that performs acoustic modeling of an audio signals and compares the HMM model to one or more reference HMM models that have been created by training for a specific trigger expression.”)
With respect to claims 4, 11 and 18 Hardie teaches wherein the acoustic model is further configured to:  automatically add time stamp information to text data for the detected phrase.  (C18 2nd para “The wakeword detection 308 may also produce a timestamp indicating the time at which the wakeword was detected.”)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 12, 14, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hardie in view of Dua (US20200143114).
With respect to claims 5, 12 and 19, Hardie does not teach wherein the logic comprises: a second neural network trained to return a probability for each of two or more intent classifications based on detected phrases and time stamps as input features to the second neural network.
Dua teaches wherein the logic comprises: a second neural network trained to return a probability for each of two or more intent classifications based on detected phrases and time stamps as input features to the second neural network ([0052]  “In many implementations, the intent models 154 can include machine learning models, such as deep neural network models. In some of those implementations, each of the machine learning models can be trained to predict a probability that each of one or more intents is currently present in the communication session. A prediction can be generated based on a machine learning model by processing, using trained parameters of the machine learning model, of one or more inputs for the machine learning model, such as: received inputs in the communication session, annotations of those inputs, parameter(s) of an agent that is involved in the communications session, contextual parameters (e.g., location, time of day, day of week), etc.”)  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Hardie to include the teachings of Dua, motivation being to optimize performance by minimizing dialog turns when intent is based on the highest probability of occurring (Dua, [0003]).
With respect to claims 7, 14 and 21 Hardie does not teach wherein the logic is further to: asynchronously trigger the second neural network when a sequence of detected phrases is ready for classification.  
Dua teaches wherein the logic is further to: asynchronously trigger the second neural network when a sequence of detected phrases is ready for classification (Figure 3A shows the flowchart for processing, and [0067] : “At block 302, the system processes the input(s) to generate annotated output”, and [0069] “For example, the system can select a current intent based on processing the annotated output of block 302 over one or more trained machine learning models to generate a confidence level for each of multiple intents, and can select the current intent based on it satisfying a threshold.”)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Hardie to include the teachings of Dua, motivation being to .
Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardie in view of Dua and further in view of McGann (US 20180338041)
With respect to claims 6, 13 and 20 Hardie in view of Dua does not teach wherein the logic is further to: classify the spoken intent in accordance with a highest probability of the two or more intent classifications.  
McGann teaches wherein the logic is further to: classify the spoken intent in accordance with a highest probability of the two or more intent classifications ([0015] “According to one embodiment of the invention, the selected intent has a highest probability of the computed probabilities”).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the teachings of Hardie in view of  Dua to include the teachings of McGann  motivation being to increase flexibility of automated speech-enabled systems to allow users to traverse a finite number or execution strategies (McGann, [0003-0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.N.P./Examiner, Art Unit 2657                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        
02/21/2021